Title: Thomas Jefferson to Benjamin Vaughan, 23 June 1819
From: Jefferson, Thomas
To: Vaughan, Benjamin


          
            Dear Sir
             Monticello June 23. 19.
          
          I am much indebted for your kind attentions to the confirmation of my health, as well as to Dr Physic for the interest he has been so good as to take in it. of the value of the medical advice you have been so friendly as to give and to collect for me, no one can be more sensible than myself. these dispositions, so kindly manifested by you, assure me you will learn with satisfaction that since I had the pleasure of possessing you here my health has been continually improving, and that the visceral indisposition of which I then had some remains is almost entirely relieved. I have strong confidence at present of a sound reestablishment of health; but should I be disappointed by any relapse, I shall look to the friendly advice you have given me with good expectations of relief.
          I have to add my thanks, and to pray you to present them to mr W. O. Vaughan, not only for the seed of the Swedish turnep he was so kind as to send me, but for the useful practical information which accompanied it, as to the culture. the sowing of the ordinary turnep immediately after harvest, being the practice here, and thought to be approved by experience, I divided the seed mr Vaughan sent me, sowing one half in my garden as soon as I recieved it, and reserving the other for a later sowing. the first is up & past danger from the fly, and I have little doubt of it’s preference. my own experience of the late sowing of this kind of turnep has sufficiently proved to me that it furnishes in that case no root at all, altho’ much sallad in winter.
          The accident of fire which excited your interest for us, was confined to one of the small pavilions adjacent to the terras and terminating it and will soon be repaired. the book of which you wished to know the title is Traité elementaire d’Histoire naturelle par Dumeril. 2. v. 8vo unquestionably the most valuable work existing on that branch of science, comprehending the animal, mineralogical and botanical systems.
          I hope you effected your journey with health and pleasure, and found your family as well as the frigid sensations of a Polar climate can admit to it’s inhabitants. I have often wondered that any one should settle in a cold country while there is room for him in a warm one. and lamented that yourself and Dr Priestly should have been led into the snows of Maine and Northumberland rather than the genial climates of the South. in all situations however I sincerely wish to yourself and family health, happiness and prosperity and salute you with great friendship and respect.
          
             Th: Jefferson
          
        